department of the treasury internal_revenue_service washington d c tt ae tax_exempt_and_government_entities_division uniform issue list apr seit ep eatty legend taxpayer a bank b bank c credit_union d amount e amount f date h date j date k year l ira x dear this is in response to your request dated day rollover requirement in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested for a waiver of the totaling taxpayer a age represents that she received a distribution from ira x amount e taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to a miscommunication or misunderstanding with bank c which resulted in amount f being placed into two non-ira certificates of deposit cds taxpayer a asserts that amount f has not been used for any other purpose on date h taxpayer a received a distribution of amount e from ira x maintained by bank b with the intention of rolling over amount f into another ira investment that would yield a higher return with bank c on date h taxpayer a went to bank c and amount f was deposited in error into two cds due to a miscommunication with personnel of bank c taxpayer a intended to execute an ira rollover at that time and believed that she had done so on date j seeking a higher return on her funds taxpayer a moved amount f from bank c to credit_union d and purchased another one year cd taxpayer a was under the impression that her funds had always remained in an ira taxpayer a did not understand that the transaction on date h did not constitute a valid rollover and she was unaware of the error until date k when she received a notice from the internal_revenue_service requesting information concerning her tax_return for year l taxpayer a did not intend to remove any amount from her ira and amount f has not been used in any way and remains in a cd with credit_union d based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount f sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into i the entire amount received including money or my such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a is consistent with her assertion that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to a miscommunication or misunderstanding with bank c which resulted in amount f being placed in non-ira certificates of deposit further the information presented indicates taxpayer a’s intent and her reasonable belief was that she had executed a valid rollover of amount f on date h therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount f taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount f into a rollover ira provided all other requirements of sec_408 of the code except the 60-day rollover requirement are met with respect 2u0uu6z8030 to such contribution amount f will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions regarding this ruling you may contact sincerely yours donzell littlejohn manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter
